In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00226-CV
                            ____________________

                       ALBERT HADNOT SR., Appellant

                                         V.

                            CHAD ADAMS, Appellee
_______________________________________________________             ______________

                     On Appeal from the 1A District Court
                           Jasper County, Texas
                           Trial Cause No. 35836
________________________________________________________             _____________

                                      ORDER

       Albert Hadnot Sr., appellant, filed a notice of appeal from the trial court’s

judgment. Appellant informed he Court of Appeals that he is indigent. On June 27,

2018, we provided Hadnot with a copy of the form approved by the Supreme Court

for purposes of Texas Rule of Civil Procedure 145 and directed Hadnot to return a

completed form with an inmate’s account statement. On July 23, 2018, appellant

filed an inmate’s account statement and a statement of inability to pay costs that was

prepared on the wrong form.

                                          1
      We abate this appeal and remand the cause to the trial court for a

determination of appellant’s ability to afford payment of court costs under Rule 145

of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145. The trial court may

require appellant to use the required form statement. See Tex. R. Civ. P. 145(b), (d).

Any motion to require appellant to pay costs or to require appellant to prove his

inability to afford costs must be filed in the trial court by the appropriate party in

accordance with Rule 145. See id. R. 145(f)(1)-(4). If necessary, the trial court shall

conduct a hearing and make appropriate orders. See id. R. 145(f)(5)-(7). Any

documents filed and orders signed pursuant to Rule 145 shall be forwarded to this

Court for filing as a supplemental record no later than August 28, 2018.

Alternatively, a party, the trial court clerk, or the court reporter may file a status

report informing this Court that additional time is needed for a determination under

Rule 145. In the absence of a request for additional time, this appeal will

automatically reinstate on August 28, 2018. Upon reinstatement, if an order

requiring appellant to pay costs has not been signed, appellant will be entitled to

proceed without payment of costs associated with this appeal. See id. R. 145(a).

      ORDER ENTERED August 8, 2018.

                                                                 PER CURIAM


Before Kreger, Horton, and Johnson, JJ.
                                          2